Citation Nr: 0515305	
Decision Date: 06/07/05    Archive Date: 06/15/05

DOCKET NO.  96-43 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for refractive 
error of the eye with pterygium.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from December 1975 to 
September 1979 and from April 1988 to November 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1996 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  The RO, in pertinent part, determined 
that new and material evidence had not been submitted to 
reopen a claim of entitlement to service connection for 
refractive error  of the eye  with pterygium.

The veteran presented testimony at a personal hearing in 
October 1996 before a Hearing Officer at the RO, and in April 
2000 before a Decision Review Officer (DRO) at the RO.  A 
copy of each hearing transcript is attached to the claims 
file.  

In December 2000 the veteran withdrew in writing his request 
for a hearing before a Member of the Board.  Regulations 
provide that a veteran may withdraw a hearing request at any 
time before the date of the hearing.  See 38 C.F.R. § 
20.704(e) (2004).


FINDINGS OF FACT

1.  In a February 1992 rating decision, the Waco RO denied 
entitlement to service connection for refractive error of the 
eye with pterygium.  The veteran was notified of his 
appellate rights and did not appeal the decision.

2.  Evidence received into the record since the February 1992 
RO decision is not new and material evidence, does not bear 
directly and substantially on the matter under consideration, 
and is not so significant that it must be considered in order 
to fairly decide the claim for entitlement to service 
connection for refractive error of the eye with pterygium.

CONCLUSIONS OF LAW

1.  The February 1992 RO decision was final.  38 U.S.C.A. 
§ 7105(a) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2004); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1991).

2.  Evidence received since the final February 1992 rating 
decision wherein the RO denied entitlement to service 
connection for refractive error of the eye and pterygium is 
not new and material, and the appellant's claim may not be 
reopened.  38 U.S.C.A. §§ 5103, 5104, 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.156(a) (2001), 20.1103 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The regulatory amendments became effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), which 
became effective on August 29, 2001.  In this case, the VCAA 
and its implementing regulations are accordingly generally 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2000) (the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Mayfield v. 
Nicholson, ___ Vet. App. ___, No. 02-1077 (April 14, 2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, 345 F.3d 1344 
(Fed. Cir. 2003) (but see Public Law No. 108-183, § 701, 117 
Stat. 2651, 2670-71 (Dec. 16, 2003); Conway v. Principi, 353 
F.3d 1359 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also VAOPGCPREC 11-00 (Nov. 27, 2000); 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 
22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the Court of Appeals 
for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  

In a recent case, Mayfield v. Nicholson, supra, the Court 
addressed the meaning of prejudicial error (38 U.S.C.A. 
§ 7261(b)), what burden each party bears with regard to the 
Court taking due account of the rule of prejudicial error, 
and the application of prejudicial error in the context of 
the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).  

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below. 

The veteran submitted a claim in February 1995 seeking 
entitlement to service connection for eye problems.  Prior to 
any VCAA notice letter being sent, the appellant was notified 
of the October 1995 and April 1996 rating decisions which 
found that new and material evidence adequate to reopen the 
claim for service connection for refractive error with 
pterygium had not been submitted, and included the reasons 
for the decision.  During the pending appeal, a statement of 
the case (SOC) issued in June 1996 and multiple supplemental 
statements of the case (SSOCs) contained the pertinent 
regulations and notification of what the evidence must show 
in order to substantiate his claim.  (It appears the RO 
viewed the veteran's communication received in November 1995 
as a claim, but the Board construes it as a notice 
disagreement with an October 1995 rating decision which found 
that new and material evidence had not been submitted.  In 
either event, the analysis herein is the same.)  In March 
2001, the veteran was contacted by telephone and notified of 
the VCAA provisions, to which he replied that there was no 
additional evidence other than what was in the file, and that 
no other medical records needed to be requested.

The RO then sent notice letters in December 2001 and March 
2003, which further notified the appellant of the provisions 
of the VCAA and the potential effect on his claim.  The RO 
notified him what evidence was necessary to establish 
entitlement, what information or evidence was still needed, 
what had been done by VA to help with his claim and what the 
appellant could do to help with his claim.  

He was notified as to what information and evidence he could 
submit and what information and evidence VA would make 
reasonable efforts to obtain on his behalf, and that he was 
to provide enough information about the records so that VA 
could request them from the person or agency that had them.  

Although the notice letters did not specifically request that 
the veteran provide any evidence in his possession that 
pertains to his claim, when he was contacted by telephone in 
March 2001 he was asked whether there was any additional 
evidence, other than that previously reported, which was 
pertinent to his claim, and he provided a negative reply.  
The Board finds that the prior notices properly conveyed the 
essence of the regulation.  They complied with the three 
statutory notice elements, and were in compliance with the 
fourth notice element, as set forth in 38 C.F.R. 
§ 3.159(b)(1).  The letters gave notice of VA's desire to 
obtain additional information and evidence supporting and 
substantiating the claim.  Furthermore, the SSOC issued in 
February 2004 also contained the new duty-to-assist 
regulation codified at 38 C.F.R. § 3.159 (2004).  See Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).  The Board 
therefore believes that appropriate notice has been provided 
in this case.  See Mayfield, supra. 

The Court's decision in Pelegrini held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  The Board acknowledges that the timing of the 
notice in this case was noncompliant with the statutory 
requirement that it should precede the initial RO decision; 
however, the Board finds that this notice error was not 
prejudicial to the appellant.  In a case, as here, where 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice 
specifically complying with 38 U.S.C.A. § 5103(a), 38 C.F.R. 
§ 3159(b)(1) because an initial AOJ adjudication had already 
occurred.   See Pelegrini, supra.  The proper subsequent VA 
process, in this case consisting of subsequent RO 
adjudicative actions, and VCAA notification letters and 
telephone contact essentially cured the error in the timing 
of notice, and afforded the appellant a meaningful 
opportunity to participate effectively in the processing of 
his claim.  See Mayfield, supra, slip op. at 27, noting that 
all relevant VA communications must be considered when 
determining whether adequate notice has been provided.

The Board concludes that the notifications received by the 
appellant adequately complied with the four elements of the 
requisite notice under the provisions of VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  He has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  In December 2004 he wrote that 
he had no additional evidence to submit.  

With respect to the matter of submission of new and material 
evidence in order to reopen a previously-denied claim, which 
is applicable in the instant case, the VCAA left intact the 
requirement that an individual must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and proceed 
to evaluate the merits of that claim.  It is specifically 
noted that nothing in the VCAA shall be construed to require 
the Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in 38 U.S.C.A. § 5108.  See 38 U.S.C.A. 
§ 5103A(f) (West 2002).

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by VA, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the appellant in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to him claim, 
under the VCAA.  The Board, therefore, finds that no useful 
purpose would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the appellant.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Analysis

The veteran contends that the evidence he submitted is new 
and material, warranting reopening and a grant of his claim 
for entitlement to service connection for refractive error 
and pterygium. 


As an initial matter, the Board notes that congenital or 
developmental defects and refractive error of the eye are not 
diseases or injuries within the meaning of the applicable 
legislation.  38 C.F.R. §§ 3.303(c), 4.9 (2004).

The RO, in a February 1992 rating decision, denied 
entitlement to service connection for refractive error of the 
eye with pterygium.  A July 1992 letter notified of the 
veteran of the decision and his procedural and appellate 
rights.  The veteran did not appeal.  

Prior unappealed decisions of the RO are final, under both 
current law and the law in effect at the time of the 1992 
decision.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.302(a) (2004); 38 C.F.R. §§ 3.104, 19.129, 
19.192 (1991).  However, if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108 (West 2002); 
see Manio v. Derwinski, 1 Vet. App 145 (1991).  When 
determining whether additional evidence is new and material, 
VA must determine whether such evidence has been presented 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108. 

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration 
which is neither cumulative nor redundant and which, by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  See 
Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998).  Evidence 
that is solely cumulative or repetitious in character will 
not serve as a basis for reconsideration of a previous 
decision.  Moreover, Hodge stressed that under the regulation 
new evidence could be material if that evidence provided "a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge, supra at 1363.


The Board notes that the regulations were amended to define 
"new" as not previously submitted and "material" as 
related to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156(a).  However, the amended 
regulations are effective prospectively for claims filed on 
or after August 29, 2001, and are therefore not applicable in 
this case, as the veteran's request to reopen his claim was 
filed prior to August 29, 2001.  

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  See Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001).

The evidence received subsequent to the previous final 
decision is presumed credible for the purposes of reopening 
the veteran's claim, unless it is inherently false or untrue, 
or is beyond the competence of the person making the 
assertion.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the 
Court held the Board must first determine whether the 
appellant has presented new and material evidence under 38 
C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Then, if new and material 
evidence has been submitted, the Board may proceed to 
evaluate the merits of the claim, but only after ensuring 
that VA's duty to assist has been fulfilled.  See Vargas-
Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

Evidence of record at the time of the February 1992 rating 
decision included the veteran's claim, DD Form 214, service 
medical records for the period from January 1988 to September 
1991, and the report of a VA examination in January 1992.  

Service medical records show that the veteran complained in 
August 1990 of swollen eyes, light bothering his eyes, and 
other symptoms of headaches, diarrhea, and nausea.  It was 
noted that he had mild edema of the area under both eyes, and 
he reported that the area had been irritated the previous day 
during a chemical exercise.  There was no diagnosis of an eye 
injury.  He was to wear sunglasses


outdoors for 24 hours.  A report of a Physical Examination 
Board in September 1991 for an unrelated disorder noted 
decreased visual acuity, for which the veteran wore 
corrective eyeglass lenses.  His eyes were clinically within 
normal limits.

At a January 1992 VA Compensation and Pension (C&P) 
examination, the history noted an infection secondary to 
sinus infection with eye complication, and an injury from 
occasional powder burns from guns for which he was never 
treated, and was also negative for surgery or disease.  His 
distant vision was 20/50 bilaterally, corrected to 20/20.  
There was a small pterygium of the nasal aspect of the left 
eye, which did not encroach on the cornea.  The diagnoses 
were refractive error and small pterygium; no signs of 
scarring secondary to powder burns, and no sign of damage 
from a sinus infection in 1989 with eye complication.  

Evidence associated with the claims file subsequent to the 
RO's February 1992 decision consists of the veteran's 
February 1995 claim, duplicate copies of his DD Form 214, 
duplicate copies of service medical records, additional 
service medical records, VA outpatient treatment records and 
duplicate copies of these records, hearing testimony, private 
medical records, and statements from the veteran.

Duplicate copies of the veteran's DD Form 214 and service 
medical records clearly are not new and material evidence.  
Duplicate statements or documents, by their very nature, may 
not be new and material.  38 C.F.R. § 3.156.  

Evidence received after the February 1992 rating decision 
includes additional service medical records showing that in 
December 1975 his unaided visual acuity was 20/25 
bilaterally, corrected to 20/20.  At the time of a medical 
examination in July 1979 for a hardship discharge, he 
reported wearing glasses and having eye trouble.  The medical 
examiner commented that the veteran's eye trouble was that he 
needed glasses.  His distant vision was 20/70 for the right 
eye and 20/40 for the left eye.  Although, in a report of 
Medical History provided in June 1981 at an examination for 
enlistment in the Texas Army Reserve National Guard, the 
veteran reported eye trouble, no elaboration on this positive 
answer was made by a medical


officer.  The report of examination showed a clinical 
evaluation of "normal" for his eyes, and his distant vision 
bilaterally was 20/30.  Subsequent reports of medical history 
completed in January 1987 and January 1988 denied any eye 
trouble.  At the three examinations he reported wearing 
glasses or contact lenses.  His distant vision at the January 
1988 examination was 20/100 bilaterally, corrected to 20/20.  
His near vision was 20/40 on the right and 20/30 on the left, 
corrected to 20/20 by lens.  These records showing refractive 
error in service are cumulative in nature, and are not new 
and material evidence.  These records are not new and 
material for the condition of pterygium, as they show no 
findings, treatment, or diagnosis of pterygium in service, 
nor a link between pterygium and service.

Medical records, both VA and private, show various complaints 
of eye symptoms, treatment, and prescribed medication for eye 
symptoms.  To the extent that these records show that the 
veteran has refractive error, the records are cumulative and 
are not new and material.  The evidence relating to eye 
infections pertains to an eye disorder that is service 
connected and thus not probative to the issue at hand.  These 
records are not new and material evidence for the condition 
of pterygium as they show no link between pterygium and 
service.

At the veteran's personal hearing in October 1996 he 
testified that his eye disability, to include infections and 
acute eye irritation, was related to his service-connected 
skin disorder.  The veteran's testimony is not new and 
material as to the issue at hand, as testimony concerning 
service incurrence of an eye condition was not given.  

In an April 1997 rating decision, the Hearing Officer found 
that the February 1992 rating decision had denied service 
connection for visual impairment shown as a refractive error 
and pterygium because the conditions were of congenital or 
developmental origin, and that new and material evidence 
adequate to reopen either claim had not been submitted.  

The Hearing Officer, however, considered the eye involvement 
related to the veteran's seborrheic dermatitis, and noted 
that a December 1996 VA examination report diagnosed 
seborrheic dermatitis with ocular involvement.  Based upon 
medical records, including the December 1996 VA examination 
report on the eyes, the Hearing Officer in an April 1997 
rating decision resolved reasonable doubt in the favor of the 
veteran and assigned a 10 percent evaluation for seborrheic 
dermatitis of the face and scalp.  The veteran was so 
notified by an SSOC issued in April 1997.  Thus, in essence, 
the RO granted entitlement to service connection for an eye 
disorder, other than refractive error or pterygium, found to 
be secondary to seborrheic dermatitis and included in the 
evaluation of the same.  

The report of a VA eye examination in February 1998 diagnosed 
additional eye conditions, meibomitis, swollen adnexae, and 
decreased tear breakup time, and attributed them to 
seborrheic dermatitis with ocular involvement.  The veteran's 
visual acuity bilaterally for near vision was uncorrected at 
20/40 and corrected 20/20; and for far vision was bilaterally 
uncorrected at 20/200 and corrected at 20/20.  He denied a 
history of injury.  This evidence is cumulative in showing 
refractive error, and is not new and material.  

At the veteran's personal hearing in April 2000, he testified 
as to symptoms in his eye area mainly consisting of constant 
burning and itching that affected his vision.  He also 
testified that he first noticed having problems with his eyes 
in service after he had been around artillery in 1978 and 
1979.  He felt that his eye injury was due to just being in 
an artillery unit and around howitzers, with gases coming out 
that burned his eyes, flashes upon artillery fire, conditions 
from staying out in the field in a dirty environment without 
getting to wash properly, all of which irritated his eyes and 
made them worse.  He was issued eyeglasses in service because 
he couldn't pass an eye examination to have his driver's 
license renewed.  He said he first received treatment for his 
eyes in 1991.  He had always been told that he had a chronic 
eye infection and rash on face, and had been given antibiotic 
medication to clear the infection.  This testimony relates to 
the service-connected eye disorder due to seborrheic 
dermatitis, and is not probative to the issue on appeal. 

The Hearing Officer attempted to have the veteran clarify the 
eye condition for which he was seeking service connection.  
The veteran first claimed that it was the infection in his 
eyes from the seborrheic dermatitis and, second, loss of 
vision due


to eye infections.  The Hearing Officer explained that the 
veteran was already service connected for seborrheic 
dermatitis on his face and scalp, with eye involvement.  In 
response to a question regarding whether he had another eye 
condition that he was claiming, which was different from the 
seborrheic dermatitis in his eyes, the veteran replied that 
he would have to look at the medical records and see what was 
found.  This hearing testimony is not probative to the issue 
on appeal, and thus not new and material evidence.

The report of a VA C&P eye examination in May 2000 included a 
finding that the corneas were clear.  The diagnoses were 
myopic astigmatism with presbyopia and chronic dry eye with 
blepharitis, either from chronic seborrhea or chronic 
exposure reaction to toxins.  At a VA examination in August 
2001, his eyes were noted as essentially unremarkable, with 
no injection or drainage, his corneas were clear, and his 
visual acuity with corrective lenses was 20/20 bilaterally.  
The medical evidence showing refractive error is cumulative, 
and is not new and material evidence.  The medical diagnosis 
of myopic astigmatism shows a current condition which is not 
probative to the issue on appeal.  Other medical evidence 
relates to a service-connected eye disorder, and is not 
probative to the issue on appeal.  Therefore, this evidence 
is not new and material, because there is no showing of a 
chronic acquired eye disorder other than due to seborrheic 
dermatitis in service, nor is there competent medical 
evidence of a link to service.

The veteran has submitted many statements to the effect that 
he was having problems in service with eye infections and 
swelling of his eyes and the rash on his face.  These are 
cumulative in nature, are more relevant to his service-
connected eye involvement due to seborrheic dermatitis, and 
are not probative to the issue currently on appeal.  

Outpatient records also show that in April 2003 and June 2003 
the veteran reported that a chemical gas was being used where 
he worked, which bothered his eyes, and he complained of 
itching, swollen watery eyes.  An August 2003 outpatient 
treatment record notes that the veteran stated that he was 
required to work around CS gas, which caused his eyes to 
swell and also irritated the psoriasis on his face, causing 
his face to break out.  

A private medical treatment record dated in April 2003 notes 
that the veteran wanted to discuss his evaluation for VA 
disability.  W.L.B., D.O., noted that he had never diagnosed 
the veteran with a pterygium or with any refractive error.  
The VA outpatient treatment records and the record from Dr. 
W.L.B. therefore do not contain evidence probative to the 
issue on appeal.

Several lay statements were received in April and May 2004.  
R.D. and L.S. wrote that since they have known the veteran, 
31/2 years for R.D. and 8 years for L.S., he has had problems 
with his eyes.  E.D. wrote that the veteran suffered from 
several medical conditions, to include chronic eye infection.  
A statement from M.D. is to the effect that the veteran got 
out of the service with bad eye infections.  This evidence is 
cumulative, as evidence of record and previously considered 
showed that the veteran has problems with his eyes, to 
include eye infections, and therefore the recent submissions 
do not qualify as material evidence and are insufficient to 
reopen the claim.  Moreover, although a layperson's 
observations are competent evidence, lay assertions of 
medical causation cannot serve as the predicate to reopen a 
claim under section 5108.  See Moray v. Brown, 5 Vet. App. 
211, 214 (1993).

The Board finds that the additional evidence when viewed with 
that previously of record is not new and material evidence, 
does not bear directly and substantially on the matter under 
consideration, and is not so significant that it must be 
considered in order to fairly decide the claim for 
entitlement to service connection for refractive error with 
pterygium.  38 C.F.R. § 3.156(a) (2001).

For the above stated reasons, the Board concludes that the 
veteran has not presented new and material evidence to reopen 
the claim of entitlement to service connection for refractive 
error and pterygium.  Accordingly, the claim may not be 
reopened.  Thus,  the Board's analysis must end here.  Butler 
v. Brown, 9 Vet. App. 167, 171 (1996).



ORDER

New and material evidence not having been presented or 
secured, the appellant's request to reopen his claim for 
entitlement to service connection for refractive error of the 
eye with pterygium is denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


